DETAILED ACTION
This Office Action is in response to an application filed on May 26, 2020, in which claims 2 through 21 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation Application from U.S. Application No. 16/436,641 filed on June 10, 2019, now U.S. Patent No. 10,664,222, which is a Continuation Application from U.S. Application No. 15/937,445 filed on March 27, 2018, now U.S. Patent No. 10,318,231, which is a Continuation Application of U.S. Application No. 14/755,837 filed on June 30, 2015, now U.S. Patent No. 9,928,023, which is a Continuation Application of U.S. Application No. 14/675,401 filed March 31, 2015, now U.S. Patent No. 9,772,813.  

Acknowledgement is made of Applicant’s preliminary amendment filed on July 20, 2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 23, 2020 and September 30, 2021 were filed before the mailing date of a first Office Action on the 

Examiner’s Note – Patentably Distinct Subject Matter
Examiner notes that the patent application family contains several applications which contain similar, yet patentably distinct subject matter

Allowable Subject Matter
Claims 2-21 are allowed. 

The following is an Examiner’s statement of reasons for allowance:

With regard to independent claims 2, 12, and 17, the closest prior art of record is Schneiderman, et al., U.S. Pub. No. 2014/0188997; Padmanabhan, et al., U.S. Pub. No. 2013/0117365; and, Weil, et al., U.S. Pub. No. 2016/0050172.  The prior art of record does not appear to disclose, or fairly teach in reasonable combination to one of ordinary skill in the art, “wherein providing the media presentation to the second client device causes the second client device to: play the media presentation upon the media presentation entering the activation area; and pause the media presentation upon the media presentation entering the deactivation area”, within the scope and context of the claimed invention.  

.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Schneiderman, et al., U.S. Pub. No. 2014/0188997
Padmanabhan, et al., U.S. Pub. No. 2013/0117365
Weil, et al., U.S. Pub. No. 2016/0050172

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
February 12, 2022